This bill for a declaratory decree is brought by six residents of the Commonwealth, members of a labor union, against Rocco Alberto, the president of that union, who is Commissioner of Labor and Industries. G. L. c. 231 A. The binding declaration sought is fundamentally whether the defendant can serve simultaneously in the two positions from both of which he receives compensation. The bill cites provisions of G. L. c. 149 as to the duties of the commissioner, and as to fair competition for bidders on construction of public works; alleges that members of the union are employed in such construction; and cites c. 268A, the so called conflict of interest statute. The defendant demurred on the ground, among others, that no controversy is stated. There was no error. No present controversy is stated. G. L. c. 231A, § 1 (as appearing in St. 1945, c. 582). School Comm. of Cambridge v. Superintendent of Schs. of Cambridge, 320 Mass. 516, 518. No question is presented as to the propriety of simultaneous service in the two capacities.

Final decree dismissing bill affirmed.